               Case 20-12702-CSS        Doc 82-4    Filed 11/13/20    Page 1 of 2




                                          EXHIBIT B-2

                       (List of Ordinary Course Professionals - $15,000 cap)




160257.01600/124062467v.1
                    Case 20-12702-CSS         Doc 82-4       Filed 11/13/20        Page 2 of 2




                 Professional                            Address                             Type of Service
             1
    Elijah                            111 N Wabash Suite 2018                          Digital forensics and IT
                                      Chicago, IL 60602                                services
    Hellmuth & Johnson PLLC 233 Broadway, Suite 2208                                   Legal – Insurance
                            New York, NY 10279
    Archipel Tax Advice               Pr. Beatrixlaan 5, 2595 AK Den Haag,             Tax – Netherlands
                                      Netherlands
    4You Accountancy                  Maerten Trompstraat 25, 2628 RC Delft, Accounting Services –
                                      Netherlands                            Netherlands
    Codelegal B.V.                    Lange Voorhout 11                                Legal – Netherlands
                                      2514 EA DEN HAAG, Netherlands
    Weide & Miller, LTD               10655 Park Run Drive, Suite 100                  Legal – Patent and IP
                                      Las Vegas, NV 89144
    Deloitte Tax LLP                  555 West 5th Street, Suite 2700                  Tax – State and Federal
                                      Los Angeles CA 90013-1010




1
  The Debtor intends to seek reimbursement from available insurance coverage for fees and expenses owed to Elijah
as an OCP. In the event that Elijah’s gross fees exceed the applicable OCP Cap, the Debtor anticipates the actual
amounts the Debtor will be obligated to pay Elijah, net of insurance reimbursements, will be equal to or lower than
the applicable OCP Cap.


160257.01600/124062467v.1
